DETAILED ACTION
Drawings
1.	The drawings were received on 8/2/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 3-4, 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 13 each recite “one of a vehicle speed of the vehicle and a corresponding driving state variable of the vehicle is less than an assigned limit value”.  The specification describes the driving state variable as “an environmental sensor system” (Page 4, ¶1), but does not describe a way to measure this.  It is unclear what the limitation “a corresponding driving state variable of the vehicle is less than an assigned limit value” requires.
Claim 3 is dependent on cancelled claim 2.  It is unclear which parent claim is required.
Claims 6-7 are each dependent on cancelled claim 5.  It is unclear which parent claims are required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 6, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Herges (WO 2017/055015).
As per claim 1, Burgbacher et al discloses a method for generating braking power (Abstract), the method comprising: 
actuating at least two electric braking motors (3, 4) of a vehicle parking brake (Fig. 1) of a vehicle (Abstract), the vehicle parking brake having at least two controllers (15, 10) configured to control at the least two electric braking motors ([0033]),
a first controller (15) of the at least two controllers and a first electric braking motor (3) of the at least two electric braking motors forming a first controller-braking motor pair (15, 3), a second controller (10) of the at least two controllers and a second electric braking motor (4) of the at least two electric braking motors forming a second controller-braking motor pair (10, 4; [0033]);
detecting one of an existing vehicle standstill ([0012]) and an imminent vehicle standstill in response to both 
(i) one of a vehicle speed of the vehicle and a driving state variable ([0023]) corresponding to the vehicle speed and 
(ii) a characteristic variable adopting a value indicating the one of the existing vehicle standstill and imminent vehicle standstill ([0023]); and 
automatically activating, in response to a failure of the first controller-braking motor pair, the second controller-braking motor pair to generate braking power if the one of the existing vehicle standstill and the imminent vehicle standstill is detected ([0012]).  Although Burgbacher et al discloses using a sensor (13) to detect parking brake actuation conditions, including vehicle standstill ([0023]), they do not explicitly link the detection of vehicle standstill to a detected vehicle speed.
Herges discloses a parking brake device detecting one of an existing vehicle standstill and an imminent vehicle standstill ([0143]) in response to (i) one of a vehicle speed of the vehicle ([0143]) and a driving state variable corresponding to the vehicle speed being less than an assigned limit value.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking brake system of Burgbacher et al by using a vehicle speed sensor to detect vehicle standstill as taught by Herges in order to ensure the vehicle is stopped before applying the parking brake.
	As per claim 3, Burgbacher et al and Herges disclose the method as claimed in claim 2.  Burgbacher et al further discloses wherein: 
the first controller is a master controller (15) and the second controller is a slave controller (10); and 
the master controller is configured to, after evaluation of a vehicle state of the vehicle, forward control information to the slave controller ([0037]).
As per claim 4, Burgbacher et al and Herges disclose the method as claimed in claim 1.  Burgbacher et al further discloses wherein the characteristic variable indicating the one of the existing vehicle standstill and imminent vehicle standstill is at least one of an ignition state of the vehicle ([0012]), a state of a door contact switch of the vehicle ([0012]), a state of a seat occupancy detector of the vehicle, and a state of a belt lock of the vehicle.
As per claim 6, Burgbacher et al and Herges disclose the method as claimed in claim 5.  Burgbacher et al further discloses wherein the automatically activating the second controller-braking motor pair to generate braking power occurs only after a defined period of time has elapsed since detecting the one of the existing vehicle standstill and imminent vehicle standstill ([0036]).
As per claim 9, Burgbacher et al discloses a vehicle parking brake (Fig. 1) for holding a vehicle (Abstract) at a standstill, the vehicle parking brake comprising: 
at least two electric braking motors (3, 4); and 
at least two controllers (15, 10), a first controller (15) of the at least two controllers and a first electric braking motor (3) of the at least two electric braking motors forming a first controller-braking motor pair (15, 3), a second controller (10) of the at least two controllers and a second electric braking motor (4) of the at least two electric braking motors forming a second controller-braking motor pair (10, 4; [0033]), the at least two controllers configured to: 
actuate the at least two electric braking motors ([0033]); and 
automatically activate, in response to a failure of the first controller-braking motor pair, the second controller-braking motor pair to generate braking power ([0012]) if one of an existing vehicle standstill ([0012]) and an imminent vehicle standstill is detected, 
wherein the one of the existing vehicle standstill and the imminent vehicle standstill is detected in response to both 
(i) one of a vehicle speed of the vehicle and a driving state variable ([0023]) corresponding to the vehicle speed and 
(ii) a characteristic variable adopting a value indicating the one of the existing vehicle standstill and imminent vehicle standstill ([0023]).  Although Burgbacher et al discloses using a sensor (13) to detect parking brake actuation conditions, including vehicle standstill ([0023]), they do not explicitly link the detection of vehicle standstill to a detected vehicle speed.
Herges discloses a parking brake device wherein the one of the existing vehicle standstill and the imminent vehicle standstill is detected ([0143]) in response to (i) one of a vehicle speed of the vehicle ([0143]) and a driving state variable corresponding to the vehicle speed being less than an assigned limit value.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking brake system of Burgbacher et al by using a vehicle speed sensor to detect vehicle standstill as taught by Herges in order to ensure the vehicle is stopped before applying the parking brake.
As per claim 13, Burgbacher et al discloses a vehicle (Abstract) comprising: 
a vehicle parking brake (Fig. 1) configured to hold the vehicle at a standstill, the vehicle parking brake comprising: 
at least two electric braking motors (3, 4); and 
at least two controllers (15, 10), a first controller (15) of the at least two controllers and a first electric braking motor (15) of the at least two electric braking motors forming a first controller-braking motor pair (3), a second controller (15, 3) of the at least two controllers and a second electric braking motor (10) of the at least two electric braking motors forming a second controller-braking motor pair (4), the at least two controllers configured to: 
actuate the at least two electric braking motors ([0033]); and 
automatically activate, in response to a failure of the first controller-braking motor pair, the second controller-braking motor pair to generate braking power ([0012]) if one of an existing vehicle standstill ([0012]) and an imminent vehicle standstill is detected,
wherein the one of the existing vehicle standstill and the imminent vehicle standstill is detected in response to both 
(i) one of a vehicle speed of the vehicle and a driving state variable ([0023]) corresponding to the vehicle speed being less than an assigned limit value and 
(ii) a characteristic variable adopting a value indicating the one of the existing vehicle standstill and imminent vehicle standstill ([0023]).  Although Burgbacher et al discloses using a sensor (13) to detect parking brake actuation conditions, including vehicle standstill ([0023]), they do not explicitly link the detection of vehicle standstill to a detected vehicle speed.
Herges discloses a parking brake device wherein the one of the existing vehicle standstill and the imminent vehicle standstill is detected ([0143]) in response to (i) one of a vehicle speed of the vehicle ([0143]) and a driving state variable corresponding to the vehicle speed being less than an assigned limit value.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking brake system of Burgbacher et al by using a vehicle speed sensor to detect vehicle standstill as taught by Herges in order to ensure the vehicle is stopped before applying the parking brake.
6.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Herges (WO 2017/055015) and further in view of Trappe et al (US 2017/0369046).
As per claim 7, Burgbacher et al and Herges disclose the method as claimed in claim 5.  Burgbacher et al discloses further comprising: automatically removing, following the automatically activating the second controller-braking motor pair to generate braking power, the braking power ([0005]), but does not disclose doing so in response to detecting a wish to drive off.
Trappe et al discloses a parking brake further comprising: automatically removing the braking power in response to detecting a wish to drive off ([0005], [0019]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Burgbacher et al by automatically releasing the parking brake in response to an implied driver request as taught by Trappe et al in order to ensure proper brake release on slopes (Trappe et al: [0005]).
	As per claim 8, Burgbacher et al, Herges and Trappe et al disclose the method as claimed in claim 7.  Trappe et al further discloses wherein the wish to drive off is detected in response to a drive torque of the vehicle exceeding an assigned limit value ([0005], [0019]).
7.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Herges (WO 2017/055015) and further in view of Schwarz et al (US 2014/0144730).
As per claim 10, Burgbacher et al and Herges disclose the vehicle parking brake as claimed in claim 9.  Burgbacher et al further discloses wherein the at least one electric braking motor is configured to displace a brake component (5) towards a brake disc (6), but does not disclose a brake piston.
Schwarz et al discloses a vehicle brake system wherein the at least one electric braking motor is configured to displace a brake piston (22) towards a brake disc (14).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Burgbacher et al by providing electric-hydraulic brakes as taught by Schwarz et al in order to provide effective vehicle control.
	As per claim 11, Burgbacher et al, Herges and Schwarz et al disclose the vehicle parking brake as claimed in claim 9.  Schwarz et al further discloses wherein the vehicle parking brake is part of a braking system (Abstract) that also includes a hydraulic brake (Abstract).
As per claim 12, Burgbacher et al, Herges and Schwarz et al disclose the vehicle parking brake as claimed in claim 11.  Schwarz et al further discloses wherein the braking system is part of the vehicle (Abstract).
8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Herges (WO 2017/055015) and further in view of Shirai et al (US 6,139,117).
As per claim 14, Burgbacher et al and Herges disclose the method as claimed in claim 1.  Burgbacher et al further discloses wherein the method is performed by the at least two controllers (Abstract), but not by executing a computer program stored on a non-transitory computer readable medium.
Shirai et al discloses wherein the method is performed by executing a computer program (Fig. 7) stored on a non-transitory computer readable medium (Col. 18, lines 39-42).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control units of Burgbacher et al by storing the operating procedure on a computer’s non-volatile, read-only memory as taught by Shirai et al in order to ensure that the braking procedure is unaffected by car battery replacement.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1, 3-4, 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657